DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claims 11-15 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03 DEC 21.  Applicant traverses the restriction requirement by stating that the features of the elected claims overlap with the withdrawn claims to such an extent that the search and examination of all of claims in the application can be made without serious burden.  While both inventions are related to an outlet with ground fault circuit interruption, the two inventions focus on different aspects of the device.  The first invention focuses on the configuration of the current sensors in relation to each other and the second invention focuses on the operation of the trip slider mechanism.  The two inventions, including the dependent claims are not obvious variants of each other and would require two separate searches comprising two different search strategies and a consideration of two different classes of reference.  As such the restriction requirement is maintained.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8 & 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Germain (US 2004/0218316) in view of Baertsch (US 6,442,006).

With regard to claim 1, Germain, in Figs. 1,3 & 8 teaches a circuit interrupting device comprising (Abstract): a single-gang housing (12, paragraph 0031), the single-gang housing comprising a strap (14), wherein the strap has mounting holes to facilitate fastening of the circuit interrupting device to an electrical box (paragraph 0038); a first electrical conductor (56 of Fig. 3) at least partially disposed within the single-gang housing; a second electrical conductor (58 of Fig. 3) at least partially disposed within the single-gang housing; a third electrical conductor (66A) at least partially disposed within the single-gang housing, wherein at least one of the first, second, and third electrical conductors is movable between a first position wherein the conductors are electrically isolated from each other and a second position wherein the conductors are electrically connected to each other (paragraph 0042); and a fault detection circuit (Fig. 8) including a first sensor (DIFFERENTIAL XFORMER) and a second sensor (G/N XFORMER), the first sensor having an outer region forming an outer periphery and an inner hollow region (as seen in Fig. 8, the sensor is ring with an outer periphery and inner ring), wherein at least one of the first sensor and the second sensor are configured to detect at least one fault (paragraphs 0047 & 0048).  
Germain does not teach that the second sensor disposed at least partially in the inner hollow region of the first sensor.  
Baertsch, in Figures 1 & 3, teaches a ground fault circuit interrupter similar to Germain wherein a detected ground fault causes a switch (28) to open.  Like Germain, the detection circuitry also comprises a differential transformer (18) and a grounded neutral transformer (30) (column 3, lines 16-44). It is further taught in Fig. 3 that the first sensor (20) has an outer region forming an outer periphery and an inner hollow region and that the second sensor (32) is disposed at least partially in the inner hollow region of the first sensor (column 4, lines 24-27).


With regard to claims 2-8 & 10, Germain in view of Baertsch discloses the device of claim 1, and further discloses that at least a portion of each of the first and second sensors comprises: a volume comprised of a volume of rotation, the volume of rotation having an axis; a circumferential plane disposed perpendicular to the axis, the circumferential plane bisecting the volume of rotation; and a radial plane which is disposed parallel to the axis, the radial plane bisecting the volume of rotation (this can be seen in Fig. 3 of Baertsch) (re claim 2), wherein the first sensor and the second sensor are positioned in substantially the same circumferential plane and substantially the same radial plane (as seen in Fig. 3 of Baertsch) (re claim 3), wherein the first sensor and the second sensor are each substantially ring shaped, and wherein the second sensor is entirely disposed within the inner hollow region of the first sensor (as seen in Fig. 3 of Baertsch) (re claim 7), further comprising an insulator disposed between the first sensor and the second sensor, the insulator being configured to insulate the first sensor from the second sensor (as seen in Figs. 2 & 3 that is a spacing between the two sensors which would constitute some sort of insulator even if the insulator was air further, the windings wrapped around the cores would necessarily be covered in an insulator which would be placed between the two sensors as the windings themselves are between the two sensors) (re claim 8), wherein at least one of the first sensor and the second sensor comprises a differential transformer, and wherein another of the first sensor and the second sensor comprises a grounded neutral transformer (Germain, paragraphs 0047 & 0048 and Baertsch, column 3, lines 16-44) (re claim 10).

(re claim 4), that the first sensor and the second sensor are positioned in substantially the same radial plane and offset from each other on respective different circumferential planes (re claim 5), or that the first sensor and the second sensor are: offset from each other on different respective radial planes; and offset from each other on different respective circumferential planes (re claim 6).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to offset the two sensors from each other in any given direction by a certain amount to accommodate a specific fitting in different housing arrangements, since it has been held that the particular placement of an element in the device is an obvious matter f design choice  In re Kuhl 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  

Allowable Subject Matter
Claim 9 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 9 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record does not teach or fairly suggest a circuit interrupting device comprising all the features as recited in the claims and in combination with the single-gang housing further comprising a front face, wherein the first, second and third conductors are positioned at different distances with respect to the front face when in the first position, and wherein at least two of the first, second, and third electrical conductors are positioned at a substantially same distance with respect to the front face when in the second position.

Claims 16-26 are allowable.

Claims 16-26 are allowable because the prior art of record does not teach or fairly suggest a circuit interrupting device comprising all the features as recited in the claims and in combination with magnetic shielding being absent from at least one of the top or bottom surfaces of each of the first and the second sensors, wherein at least one of the first sensor and the second sensor are configured to detect at least one fault.

Claims 17-26 are allowable as they depend from claim 16, which is also allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim (US 5,889,450) teaches a current transformer wherein a first transformer is nested within a second transformer which shares similarities with Applicant’s invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986. The examiner can normally be reached M-F 12pm - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/Scott Bauer/Primary Examiner, Art Unit 2839